DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/12/2021.
Applicant’s election without traverse of Claims 1-16 in the reply filed on 02/12/2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: “lateral mold parts und the upper mold” should read --lateral mold parts and the upper mold--.  Appropriate correction is required.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In this case the abstract exceeds 150 words. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smilovici et al. (US20060165828A1).
Regarding Claims 1-2, 9 Smilovici teaches a method of pressing sinterable metal powder comprising the steps of providing a multipart die (Fig 13) having a plurality of lateral mold parts (440”) which form the surface when pressed of the molded compact (424) shown below, where the lateral mold parts define upper part and lower parts  of the cavity and therefore an upper part of the component (424)

    PNG
    media_image1.png
    722
    420
    media_image1.png
    Greyscale

Regarding the step of filling, Smilovici teaches the powder is filled from a filling unit on the side opening of 440”, and not above an opening of the cavity as required by the claim. However, if the device were to be oriented so that the dies 440 were lateral to the component, one of ordinary skill in the art would have been motivated to instead of filling the cavity from the side, or laterally, to fill the cavity from above along the opening 88S in the J axis, for that would be the direction in which gravity would make filling more feasible since rotating the device of Smilovici and trying to fill the cavity from the side would require a blower or other pressurized device. The rotation of the device of Smilovici 90 degrees is considered to a simple substitution of one element of the prior art for another to obtain the predictable result of forming a compacted component, in this case the element is simply the orientation of the device and a modification for how one of ordinary skill in the art would fill the cavity of said rotated device. (See MPEP 2141(II)(C)(III)). 

Regarding the step of compressing the powder and then opening the mold parts, Smilovici teaches the powder is compacted [0047] and the die parts are then opened to remove the pressed part [0048]. 
Regarding Claims 3-5, Smilovici teaches the lateral mold parts (440”) are fixed during compression and teaches inside of the mold parts are lateral punch parts (460”) that moved for compressing the powder (see Figure 13), therefore they are parallel on the same plane oblique to the axis of the upper and lower mold parts (86S and 86F). 
Regarding Claim 6, Smilovici teaches the mold upper part is also a vertical slide feed which forms a recess in the compact, where the upper and lower vertical slide feeds move parallel on the same axis towards (See Fig 13). 
Regarding Claims 10-11, Smilovici teaches reach lateral mold part has a inner punch part associated with it, where the punch part is arranges in a guide recess parallel to the motion of the molding part, where each punch are opposite to each other and vertically offset from one another (aligned vertically) (See Fig. 13). 
Regarding Claim 12
Regarding Claim 13, Smilovici teaches the lateral mold parts form a transition between a circumferential region (430J”) and at least one upper or lower base surface of the compact (424), where the transition between those two regions is curved/chamfered (See Fig 13) 
Regarding Claim 14, the lower and upper base areas of the compact are formed without punching (areas 424 and 420) as there is no punch in that direction. (See Fig 13). 
Regarding Claim 16, Smilovici teaches that no post processing occurs and the pressed article is sintered [0037]. 

Claims 7-8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smilovici et al. (US20060165828A1) as applied to Claims 1-2 above, in view of Gubanich et al. (US20090136776A1).
Regarding Claims 7-8, and 15 Smilovici only teaches two lateral mold parts are used, however, Gubanich teaches a method of pressing metal powder, and teaches the use of split lateral moving die, where at least 2 lateral dies can be used for pressing metal powders (in this case, Fig 21a shows two die parts, and Fig 21B and 21C show 4 die parts, shown below). The purpose of having at least two lateral dies that are retractable is to provide a retracting motion that gives great flexibility in pressing a desired shape, and can release the green part without sliding the die again against the green part or damaging the green part from sliding against the die during ejection [0045]. Therefore it would have been 

    PNG
    media_image2.png
    655
    443
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736